                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-03078-GPG
(The above civil action number must appear on all future papers
 sent to the Court in this action. Failure to include this number
 may result in a delay in the consideration of your claims.)

ZACARIAS MOUSSAOUI,

       Plaintiff,

v.

AL JAZEERA TV STATION QATAR,

       Defendant.


                ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


       Plaintiff Zacarias Moussaoui is in the custody of the Bureau of Prisons, currently

incarcerated at Florence ADMAX. On October 13, 2020, he submitted pro se a Prisoner

Complaint asserting claims of conspiracy and providing material support to terrorists.

(ECF No. 1)1.

       As part of the Court’s review pursuant to D.C.COLO.LCivR 8.1(b), the Court has

determined that the document submitted is deficient as described in this Order. Mr.

Moussaoui is directed to cure the following if he wishes to pursue any claims in this

action. Any papers that Mr. Moussaoui files in response to this Order must be labeled

with the civil action number identified on this Order.




1"(ECF No. 1)" identifies the docket number assigned to a specific paper by the court's case
management and electronic case filing system (CM/ECF). This manner of identifying a
document on the electronic docket is used throughout this order.

                                               1
28 U.S.C. § 1915 Motion and Affidavit:
(1) X        is not submitted
(2)          is missing affidavit
(3) X        is missing certified copy of prisoner’s trust fund statement for the 6-month
             period immediately preceding this filing
(4)          is missing certificate showing current balance in prison account
(5)          is missing required financial information
(6) X        is missing authorization to calculate and disburse filing fee payments
(7)          is missing an original signature by the plaintiff
(8)          is not on proper form
(9)          names in caption do not match names in caption of complaint, petition or
             habeas application
(10) X       other: In the alternative, Plaintiff may pay $400.00 administrative and filing
             fees.

Complaint, Petition, or Application:
(11)        is not submitted
(12)        is not on proper form
(13)        is missing an original signature by the Plaintiff
(14) X      is missing: Sections C, E., and F. must be completed with accurate
            information
(15)        uses et al. instead of listing all parties in caption
(16)        names in caption do not match names in text
(17) X      addresses must be provided for all defendants in “Section B. Defendant(s)
            Information” of prisoner complaint
(18)        other:

       Accordingly, it is

       ORDERED that Mr. Moussaoui cure the deficiencies designated above within

thirty (30) days from the date of this Order. Any papers that Mr. Moussaoui files in

response to this Order must be labeled with the civil action number identified on this

Order. It is

       FURTHER ORDERED that the Clerk of Court shall mail to Mr. Moussaoui two

copies of the court-approved forms for filing a Prisoner Complaint and a Prisoner’s

Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915, along with one

copy of the applicable instructions. If Mr. Moussaoui needs additional copies of the




                                             2
court-approved forms or instructions, he shall obtain them (with the assistance of his

case manager or the facility’s legal assistant) at www.cod.uscourts.gov. It is

      FURTHER ORDERED that if Mr. Moussaoui fails to cure the designated

deficiencies within thirty (30) days from the date of this Order, the action will be

dismissed without further notice. The dismissal shall be without prejudice.

      DATED October 15, 2020.

                                                BY THE COURT:

                                                s/ Gordon P. Gallagher
                                                United States Magistrate Judge




                                            3
